Ladd, J.
It is conceded that the widow took a life estate in the land in controversy, and the only question on *64this appeal is whether there was annexed thereto the right to sell the remainder. ‘Omitting formal portions, the will reads: “I give and bequeath to my wife, Phebe Simpkins, all my estate both real and personal to be used and enjoyed and disposed of as seemeth the best to her, during her natural life or so long as she remains my widow. After the death of my wife, Phebe Simpkins, or when she ceases to be my widow, I will and bequeath all my property to my children to be equally divided between them.” The language leaves no doubt as to the testator’s intention. ITis paramount purpose was evidently to provide for his wife, and to accomplish this he not only gave her the property to use and enjoy, but also to dispose of, should she so elect. There is no ground for saying that it was merely the life interest she might part with, for “to be used, enjoyed, and disposed of” relates back to the estate “both real and personal,” which formed the subject-matter of the will. But the exercise of the power is limited to the period of her life or widowhood, and, had she not conveyed to her daughter Matilda, the property would doubtless have passed to the children. She did convey within that period, and title passed to the grantee named in the deed. Law v. Douglass, 107 Iowa, 606. In re Estate of Stumpenhousen, 108 Iowa, 555; Spaan v. Anderson, 115 Iowa, 121; Podaril v. Clark, 118 Iowa, 261.—Affirmed.